     Case: 3:20-cv-00169-NBB-JMV Doc #: 22 Filed: 09/01/21 1 of 1 PageID #: 680




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


ANGIE HOSKINS FOR T.S.H.                                                             PLAINTIFF

V.                                                                 NO. 3:20-cv-169-NBB-JMV

ANDREW SAUL,
Commissioner of Social Security                                                     DEFENDANT


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Upon consideration of the record of this case, the Court finds that the Report and

Recommendation of the United States Magistrate Judge dated June 3, 2021, was on that date duly

filed; the parties were duly notified; more than fourteen days have elapsed since notice of said

Report and Recommendation; and no objection thereto has been filed or served by any party. The

Court is of the opinion that the Report and Recommendation should be approved and adopted as

the opinion of the Court.


       It is, therefore, ORDERED:
       1. That the Report and Recommendation of the United States Magistrate Judge dated June

           3, 2021, is, hereby, approved and adopted as the opinion of the Court.

       2. That the Clerk is directed to CLOSE this case.

           This 1st day of September, 2021.

                                                    /s/ Neal Biggers
                                                    NEAL B. BIGGERS, JR.
                                                    UNITED STATES DISTRICT JUDGE
